Citation Nr: 0618158	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected right great toe disability, including status post 
bunionectomy with metatarsalgia, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 based on the need for convalescence following a 
fracture of the right fifth metatarsal.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
September 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).

The veteran presented testimony before the undersigned 
Veterans Law Judge at a February 2006 videoconference 
hearing.  A transcript of this hearing has been associated 
with the veteran's VA claims folder.  

Issues not on appeal

The veteran was granted service connection for left foot 
plantar fasciitis in a March 2005 rating decision.  A 20 
percent disability rating was assigned.  The veteran was 
denied service connection for disabilities of the bilateral 
knees and ankles in a July 2005 rating decision.  The same 
decision also denied entitlement to a total disability rating 
based upon individual unemployability (TDIU).  To the Board's 
knowledge, the veteran has not disagreed with any of those 
decisions, and those issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  The only issues currently before the Board are those 
listed on the first page of this decision.


FINDINGS OF FACT

1.  The veteran' service-connected right great toe disability 
is manifested by significant right foot pain and cramping, 
the use of orthotic shoes and inserts, and the inability to 
walk more than 300-400 feet or stand for greater than 20 
minutes without having to sit and rest.

2.  The evidence does not show that the veteran's service-
connected right great toe disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

3.  A preponderance of the medical and other evidence of 
record reveals that the veteran's current back disability is 
unrelated to either his military service or a service-
connected disability.

4.  A preponderance of the medical and other evidence of 
record reveals that the veteran's current left hip disability 
is unrelated to a service-connected disability.

5.  The veteran has not been granted service connected for a 
right fifth metatarsal fracture.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 20 
percent for the veteran's service-connected right great toe 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. §§ 3.321(b) (2005).  

3.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310 (2005).

4.  Service connection for a left hip disability is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2005).

5.  A temporary total disability rating based on the need for 
convalescence following a fracture of the right fifth 
metatarsal is not warranted.  38 C.F.R. § 4.30 (2005); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increase in the disability rating 
assigned his service-connected right great toe disability, 
which is currently evaluated as 10 percent disabling.  
He essentially contends that this disability has 
significantly limited his mobility and employability, thereby 
necessitating an increased rating.  The veteran also seeks 
service connection for back and left hip disabilities, which 
he contends are the product of his service-connected right 
great toe disability.  Alternatively, the veteran contends 
that his current back disability is the result of a lifting 
injury and/or a motorcycle accident in service.

Finally, the veteran further contends that his service-
connected right great toe disability resulted in a fracture 
of the right fifth metatarsal, entitling him to a temporary 
total disability rating under 38 C.F.R. § 4.30 based on the 
need for convalescence with respect to the fracture of the 
right fifth metatarsal.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that letters were 
sent to the veteran in February 2002 and November 2003 which 
were specifically intended to address the requirements of the 
VCAA.  The November 2003 letter from the RO specifically 
notified the veteran that to "establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  The same letter notified the veteran 
that to support a claim for service connection, the evidence 
must show "an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service which caused injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your disability and an injury, 
disease, or event in military service."

With regard to his secondary service-connection claims, the 
November 2003 letter advised the veteran that the evidence 
must show "your claimed physical or mental condition" and a 
"relationship between your claimed condition and your 
service-connected condition."  The November 2003 letter 
further notified the veteran that to "establish entitlement 
to a convalescence rating for fractured 5th metatarsal as 
secondary to service-connected bunionectomy of the right 
great toe, the evidence must show that the fracture of the 
fifth metatarsal is related to your service-connected 
bunionectomy of the right great toe."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the November 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The November 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the February 2002 letter advised the veteran 
that:

[i]f you have been treated by a private doctor or 
hospital, we can assist you in getting these records.  
However, we will need a signed release of information 
for each provider or facility.  We have enclosed Release 
of Information forms (VA Form 21-4142).  You should 
fully complete a release for each health care provider, 
including their full name and complete mailing address.  
You may send the completed forms to the provider 
directly, with your request that they furnish VA with 
copies of your treatment records.  You may also send 
them back to us and we will request the records for you.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The November 2003 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know."  This request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, although partial VCAA notice was arguably 
provided by the February 2002 VCAA letter.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the February 2002 
and November 2003 2004 VCAA letters.  His claims were then 
readjudicated in the October 2005 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claims and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, with respect to the veteran' service-connection 
claims, element (5), is rendered moot via the RO's (and the 
Board's) denial of service connection for back and left hip 
disabilities.  In other words, any lack advisement as to 
effective date is meaningless, because an effective date is 
not, and cannot, be assigned in the absence of service 
connection.  The veteran's claims of entitlement to service 
connection were denied based on element (3), the relationship 
between his current back and left hip disabilities and his 
period of service or a service-connected disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

With respect to his increased rating claim, as discussed in 
detail below, the Board is granting an increased rating.  It 
is not the Board's responsibility to assign effective dates 
in the first instance.  The Board is confident that prior to 
its assignment of an effective date for the increased rating, 
the RO will provide the veteran and his representative with 
appropriate notice under Dingess.  The Board also adds that 
with respect to this issue, the veteran has received proper 
notice as to element (4), degree of disability.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records; 
extensive VA and private treatment records, and the reports 
of multiple VA examinations.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned Veterans Law Judge at a 
February 2006 videoconference hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased rating for a service-
connected right great toe disability, including status post 
bunionectomy with metatarsalgia, currently evaluated as 10 
percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Analysis

Assignment of diagnostic code 

The veteran's service-connected right great toe disability 
has been rated 10 percent disabling under 38 C.F.R. § 4.71a. 
Diagnostic Codes 5279 [metatarsalgia] and 5284 [foot 
injuries, other].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence, the Board has determined that 
the most appropriate diagnostic codes for evaluation of the 
veteran's service-connected right great toe disability are 
the codes it is currently rated under, Diagnostic Codes 5279 
and 5284.  The veteran's right great toe disability appears 
to be productive of metatarsalgia, which is congruent with 
Diagnostic Code 5279 [metatarsalgia, anterior (Morton's 
disease) unilateral or bilateral].  Diagnostic Code 5284 is 
also potentially applicable in this case, as it is a "catch-
all" provision which provides rating criteria for 
unspecified foot disability.  The Board can identify nothing 
in the evidence to suggest that another diagnostic code would 
be more appropriate, and the veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Codes 5279 and/or 5284.



Specific rating criteria

Diagnostic Code 5279 provides a maximum 10 percent disability 
rating for either unilateral or bilateral anterior 
metatarsalgia (Morton's disease).  

Diagnostic Code 5284 [Foot injuries, other] provides the 
following levels of disability:	
	
30% Severe;
	
20% Moderately severe;
	
10% Moderate.

See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  Although the word 
"moderate" is not defined in VA regulations, "moderate" is 
generally defined as "of average or medium quality, 
quantity, or extent."  See Webster's II New College 
Dictionary (1988), 704 [hereinafter "Webster's"].  
"Severe" is generally defined as "[u]nsparing and harsh," 
or "[e]xtremely intense."  Id. at 1012.

Schedular rating 

The veteran's service-connected right great toe disability 
has been rated 10 percent disabling under Diagnostic Codes 
5279 and 5284.  As explained above, 10 percent is the maximum 
disability rating allowed under Diagnostic Code 5279.  Higher 
disability ratings of up to 30 percent are, however, 
available under Diagnostic Code 5284.  After reviewing the 
record, the Board believes that "moderately severe" foot 
impairment has been demonstrated which allows for the 
assignment of a 20 percent disability rating under Diagnostic 
Code 5284.

The medical record has consistently reported the veteran's 
complaints of significant pain and cramping along the arch of 
the right foot.  The veteran has indicated that he cannot 
stand for longer than 15-20 minutes without having to sit and 
massage his feet.  The veteran has also routinely reported 
that he is unable to walk more than 300-400 feet without 
having to stop and rest, with a quarter mile being the 
maximum distance that he can walk due to foot pain.  
According to the veteran, walking even these distances 
produces increased pain, with occasional redness and 
swelling.

VA examination reports note that the veteran is unable to 
rock up on his heels or rise up on his toes.  He also has 
extremely limited motion of the metatarsophalangeal joint of 
the right great toe, moderate to severe pain on right foot 
palpation, and an antalgic gait.  The veteran has also 
reported using orthotic shoes and inserts to help with 
ambulation.  He also frequently uses a cane, although use of 
such assistive device is not required solely because of the 
veteran's right great toe symptomatology.  [Medical records 
reveal that the veteran has numerous physical ailments, 
involving his back and virtually every joint of both lower 
extremities]

In short, the medical record reveals that, due to his 
service-connected right great toe disability, the veteran is 
unable to stand for greater than 15-20 minutes or walk for 
greater than 300-400 feet without stopping to sit and rest.  
Significant pain and cramping are almost always present on 
prolonged use of the right foot, particularly at distances 
congruent with those noted above.  The Board believes that 
such impairment of ambulation is more extensive than the 
"moderate" level of disability contemplated by the 
currently-assigned 10 percent rating.  In particular, the 
Board finds that the inability to walk distances greater than 
300-400 feet (or at most a quarter mile) reflects impairment 
which is beyond "average or medium quality, quantity, or 
extent."  

Accordingly, a higher disability rating of 20 percent, which 
is reflective of "moderately severe" impairment is 
warranted.  See 38 C.F.R. § 4.7 (2005) [where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned]. 

Although the Board finds that the level of impairment caused 
by the veteran's service-connected right great toe disability 
is more extensive than "moderate," the Board does not 
believe that "severe" disability is present.  Although as 
explained above the term "severe" is not defined by the 
rating schedule, "severe" is generally defined as 
"[e]xtremely intense."  The Board believes that a severe 
right great toe disability would be one that restricted 
ambulation to extremely short distances (such as the ability 
to walk around the home only).  In the instant case, although 
the veteran has limited mobility, he is able to walk several 
hundred feet at least.

The Board also believes that a "severe" disability would 
prevent the veteran from being able to perform certain 
activities of daily living, limit his ability to complete 
household chores, or would limit employability.  In the 
instant case, however, the veteran is still able to perform 
routine household chores, such as vacuuming and doing the 
laundry.  He is also able to drive an automobile and care for 
his young children.  Moreover, the veteran maintains steady 
employment as a rural paper carrier.  

Significantly, in the Board's estimation, the July 2005 VA 
examiner specifically noted that despite his right great toe 
disability, "the veteran appears to be capable of gainful 
employment commensurate with his education/training and 
within his functional limitations."

Furthermore, while the veteran frequently uses a cane to 
assist him with ambulation, it appears that this device is 
not required solely because of the veteran's right great toe 
disability.  The medical record indicates that use of a cane 
is also necessitated by several other nonservice-connected 
musculoskeletal disabilities, including but not limited to 
the back and left hip disabilities discussed in greater 
detail elsewhere in this decision.  Indeed, the July 2005 
examination report indicated "none" with respect to 
assistive devices for the right foot.

Accordingly, a 30 percent rating congruent with a severe 
right great toe disability is not warranted.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's right great toe 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to Diagnostic Code 5279, the Board notes that 
where, as here, the veteran is already receiving the maximum 
disability rating under a diagnostic code, consideration of 
the provisions of DeLuca is not required.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The Court has also held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case 
with Diagnostic Codes 5279 and 5284.  Accordingly, the 
aforementioned provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 are not for consideration in this case.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  

The medical evidence indicates that the veteran's service-
connected right foot disability encompasses bunionectomy 
residuals with metatarsalgia.  The 20 percent disability 
rating which has now been assigned under Diagnostic Code 5284 
contemplates any and all symptomatology associated therewith, 
which appears to be related to the metatarsalgia.  To 
separately rate the metatarsalgia under Diagnostic Code 5270 
would amount to rating the same disability twice, which is 
prohibited under 38 C.F.R. § 4.14.   

Extraschedular consideration

In the July 2003 SOC, the RO specifically included the 
regulations regarding extraschedular evaluation.  Since an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2005) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

The record does not show that the veteran has required 
frequent hospitalizations for his right great toe disability.  
Indeed, it does not appear from the record that he has been 
hospitalized for this condition since undergoing a 
bunionectomy in service and an osteotomy in 1989.  All 
treatment during the appeal period has been rendered on an 
outpatient basis.

Marked interference with employment has also not been 
demonstrated.  Although the veteran argues that his right 
great toe disability has significantly affected him on the 
job, he has been able to maintain steady employment as a 
rural paper carrier.  The July 2005 VA examiner specifically 
noted that despite his right great toe disability, "the 
veteran appears to be capable of gainful employment 
commensurate with his education/training and within his 
functional limitations."  While the veteran may have some 
difficulty in performing work which is physically demanding 
due to the service-connected bunionectomy residuals, it does 
not appear that he is unable to perform sedentary-type work 
(such as that which he currently performs).

While the Board has no reason whatsoever to doubt that the 
veteran's right great toe disability can cause pain or 
discomfort on the job, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Such symptomatology is already taken into account 
in the 20 percent rating the Board has assigned.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected right great toe disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, referral 
of this issue to appropriate VA officials for consideration 
of an extraschedular evaluation is not warranted.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left hip 
disability.

The veteran also seeks service connection for back and left 
hip disabilities, which he contends are the product of his 
service-connected right great toe disability.  Alternatively, 
the veteran contends that his current back disability is the 
result of a lifting injury and/or a motorcycle accident in 
service.

For the sake of economy, the Board will address these two 
issues simultaneously.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2005); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Initial matter - prior final denial 

The Board notes at the outset that the veteran was previously 
denied service connection for a back disability in a November 
1984 rating decision.  The veteran filed another claim in 
January 2002.  Although the RO mentioned the prior denial in 
its August 2002 rating decision, the claim was decided on the 
merits, without regard to the question of whether new and 
material evidence had been received.

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Here, the Board finds that the veteran has 
indeed submitted new and material evidence which is 
sufficient to reopen the previously-denied claim.  Therefore, 
the Board will decide the veteran's service-connection claim 
for a back disability on the merits.

Although the RO adjudicated the claim on the merits (rather 
than on the narrower question of whether new and material 
evidence had been submitted which was sufficient to reopen 
the claim), the Board concludes that the veteran has not been 
prejudiced by such action, because in so doing the RO 
accorded the claim more consideration than was warranted.  
Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).



Discussion

There are of record multiple diagnoses of degenerative disc 
disease of the lumbar spine and degenerative joint disease of 
the left hip.  The first Hickson/Wallin element has clearly 
been satisfied as to both issues.

Service medical records reflect the veteran's complaints of 
low back pain following a low-speed motorcycle accident in 
August 1983.  A diagnosis of "myospasm" was rendered.  The 
second Hickson element has therefore been established with 
respect to the veteran's service-connection claim for a back 
condition.  

The veteran does not appear to be seeking service connection 
on a direct basis for his left hip disability.  The Board 
notes in passing, however, that service medical records are 
pertinently negative for complaint, treatment, or diagnosis 
of a left hip disability in service or for many years 
thereafter.  

The veteran has also been service connected for a right great 
toe disability with metatarsalgia, discussed above, as well 
as left foot plantar fasciitis, thereby satisfying the second 
Wallin element as to both issues.  

The critical question in this case is the third 
Hickson/Wallin element, medical nexus.  There is of record 
only one medical opinion regarding the relationship between 
the veteran's current back and left hip disabilities and his 
period of service and/or service-connected disability, that 
of the May 2002 and June 2004 VA examiner.  

The May 2002 VA examiner specifically noted that the 
veteran's current back and hip disabilities were unrelated to 
his service-connected right foot condition.  In June 2004, 
the same examiner opined that the veteran's current back 
disability was unrelated to his period of service, and 
instead suggested that the veteran's current back problems 
were the result of a 1991 industrial accident in which the 
veteran was hit across the back with an extremely heavy 
weight (well in excess of 400 pounds) while working at a 
foundry.  No contrary medical opinion is of record.

The opinion of the May 2002 and June 2004 VA examiner appears 
to be supported by the medical evidence of record.  After 
being diagnosed with myospasm of the low back following his 
August 1983 motorcycle accident, the record is pertinently 
negative for any complaints, treatment or diagnosis of a back 
disability until the veteran's 1991 post-service industrial 
accident.  This includes a negative separation physical 
examination.  VA treatment records and records from the 
veteran's private physician, K.S., D.O. also suggest that the 
veteran's back disability is the product of his 1991 foundry 
accident.  Such records contain no mention of the veteran's 
complaints of back pain during service.

The only other evidence in the claims file serving to link 
the veteran's current back and left hip disabilities to 
either his period of active duty or a service-connected 
disability is the veteran's own statements.  It is now well 
settled, however, that laypersons without medical training, 
such as the veteran, are not qualified to render medical 
opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements regarding medical nexus are accordingly lacking in 
probative value.

In short, the final Hickson/Wallin element has not been 
satisfied with respect to either of the veteran's service-
connection claims.  Throughout the three plus years this 
claim has been pending, the veteran has been given every 
opportunity to submit medical evidence establishing a causal 
relationship between his current back and hip disabilities 
and either his period of active duty or a service-connected 
disability.  He has not done so, and the benefit sought on 
appeal must accordingly be denied.  See 38 U.S.C.A. § 5107(a) 
(West 2002) ["a claimant has the responsibility to present 
and support a claim for benefits under laws administered by 
the Secretary"].

In summary, for reasons and bases expressed immediately 
above, the Board concludes that a preponderance of the 
evidence is against the claims of entitlement to service 
connection.  The benefits sought on appeal are accordingly 
denied.

4.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 based on the need for convalescence following a 
fracture of the right fifth metatarsal.  

The veteran also contends that his service-connected right 
great toe disability resulted in a fracture of the right 
fifth metatarsal, entitling him to a temporary total 
disability rating under 38 C.F.R. § 4.30 based on the need 
for convalescence.

Pertinent law and regulations

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations provide as follows:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  
Such total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section. 

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: 

(1) Surgery necessitating at least one month of convalescence 

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 

(3) Immobilization by cast, without surgery, of one major 
joint or more. 

See 38 C.F.R. § 4.30 (2005) [emphasis added by the Board].

Analysis

A temporary total rating may only be granted for 
convalescence following surgical treatment (or non-surgical 
treatment involving immobilization by cast) of a service-
connected disability.  

In this case, the veteran is attempting to obtain benefits 
under 38 C.F.R. § 4.30 for a period of convalescence 
following his right fifth metatarsal fracture.  This 
disability, however, has not been service-connected.  Indeed, 
the RO has not specifically adjudicated the issue of service-
connection for residuals of a right fifth metatarsal 
fracture.  While the veteran has been service-connected for a 
right foot disability involving the first metatarsal 
(i.e. the right great toe), such does not include the fifth 
metatarsal.  

Because service connection is not in effect for fifth 
metatarsal fracture residuals, as a matter or law, a 
temporary total disability rating under 38 C.F.R. § 4.30 
cannot be granted.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Additional comment

The veteran appears to be seeking service connection for his 
fifth metatarsal fracture residuals as secondary to the 
service-connected disability of the right great toe.  See 38 
C.F.R. § 3.310(a) (2005) [service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury].  The matter of service connection for 
residuals of a fifth metatarsal fracture is therefore 
referred to the RO for appropriate action. 




ORDER

Entitlement to an increased evaluation of 20 percent for the 
veteran's service-connected right great toe disability, 
including status post bunionectomy with metatarsalgia, is 
granted, subject to the application of controlling law and 
regulations.

Service connection for a back disability is denied.

Service connection for a left hip disability is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 based on the need for convalescence following a 
fracture of the right fifth metatarsal is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


